DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-18 and 21-25, drawn to an apparatus, classified in C03B35/188.
II. Claim 20, drawn to a product, classified in C03C10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus, such as molding to form a glass ribbon or a float tank apparatus where a redirection of the glass ribbon is not required.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Johnson on March 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 14-18 and 21-25.  Affirmation 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed June 8, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The foreign patent document, CN1665748, is missing from the file.
Claim Rejections - 35 USC § 112
Claims 23 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 24, Applicant claims the forming apparatus of claim 14 further comprising a forming body, based on the specification, it appears the forming body is the glass feed device.  Please clarify claims 23 and 24 by clarifying the relationship between the forming body and the glass feed device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Pub’159).
Regarding claim 14, Pub’159 (Fig. 1 and ([0024]-[0026], [0035]-[0036]) discloses an apparatus for forming a glass ribbon (GR) comprising a forming body (12) (corresponding to a glass feed device) for supplying glass ribbon in a vertical direction (corresponding to a first direction) and a non-contact support member (14) including a direction changing roller (48) and conveying supporter (50).  The support member (14) and conveying supporter provides for a redirecting system.  Pub’159 ([0028]) further discloses the non-contact support member (14) and conveying supporter applies a thin gas layer (32) (corresponding to a gas film) to support the glass ribbon and ([0012] and [0036]) further discloses the non-contact support member and conveying supporter provides for a vapor-film forming agent evaporated to form the gas layer (32).  Therefore, it would be obvious to a person having ordinary skill in the art the non-contact support member and/or the conveying supporter in the redirection system provides for at least one gas bearing system for supplying a gas film for supporting the glass ribbon.  
Pub’159 discloses the viscosity of the glass in the vicinity of the lower edge portion of the forming body is less than 30,000 poise (104.48 poise).  Therefore, it would be obvious to a person having ordinary skill in the art, at least a portion of the glass ribbon from the lower edge of the forming body exhibiting a viscosity less than about 104.48 poise in a first direction, which is within Applicant’s claimed range of less than about 108 poise.
Regarding claims 15-16, and 22, as discussed in the rejection of claim 14 above, the non-contact member (14) and the conveying supporter supplies a gas film and it would be obvious to a person having ordinary skill in the art, the non-contact support member and/or the conveying supporter in the redirection system provides for at least one gas bearing system for supplying a gas film for supporting the glass ribbon.  Further, it would be obvious to a person having ordinary skill in the art, the conveying supporter (50) as a second gas bearing system (claim 16) or one of the at least one gas bearing system (claim 22).  Pub’159 (Figs. 1 and 7) further discloses the conveying supporter (50) (i.e. second gas bearing system – at least one gas bearing system) is horizontally disposed, planar support for providing a planar gas film that redirects the glass ribbon to the second direction, as claimed in claims 15-16 and 22.
	Regarding claim 23, as discussed in the rejection of claim 14 above, Pub’159 discloses a forming body (12).  Pub’159 (Fig. 3 and [0027]) discloses upper edges (26) (corresponding to a plurality of walls defining a channel (24) (corresponding to an open channel) where molten glass overflows downward over surfaces (28) (corresponding to walls) of the forming body to form tow individual flows of molten glass that combine to form the glass ribbon.  Therefore, based on the disclosure of Pub’159, it would be obvious to a person having ordinary skill in the art, Pub’159 discloses the claimed forming body.
Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Pub’159) as applied to claim 14 above, and further in view of Greulich-Hickman et al. (US 2006/0010915 – hereinafter Pub’915).
Regarding claims 15 and 21, as discussed in the rejection of claim 14 above, Pub’159 discloses a non-support contact member (14) supplies a gas film and it would be obvious to a person having ordinary skill in the art, the non-contact support member and/or the conveying supporter in the redirection system provides for at least one gas bearing system for supplying a gas film for supporting the glass ribbon.  Pub’159 (Fig. 1 and [0035]) discloses the non-contact support member includes a rotary roller (34) and roller (48), where one of the rollers corresponds to a curved support for providing 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Pub’159) as applied to claim 14 above, and further in view of Burdette (US 2011/0289967 – hereinafter Pub’967) and Beall et al. (US2012/0135848 – hereinafter Pub’848).
Regarding claim 24, as discussed in the rejection of claim 14 above, Pub’159 discloses a glass delivery system comprising a forming body form a glass ribbon.  Pub’159 fails to disclose a forming body comprising an open slot.  However, Pub’967 (Figs. 1B and [0015]) discloses a fusion process with a forming apparatus (112) which is similar to the forming body of Pub’159 to produce a continuous glass sheet (i.e. glass ribbon) and an alternative apparatus for forming a glass ribbon includes a slot draw and Pub’848 ([0033]) discloses the slot draw method includes a drawing tank having an open slot.  Therefore, based on the additional teachings of Pub’967 and Pub’848, it would be obvious to a person having ordinary skill in the art, the forming body of Pub’159 for a fusion process to supply a glass ribbon could be substituted by a drawing tank having an open slot, since the drawing tank having an open slot performs the same function as the forming body of Pub’159.  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Pub’159) as applied to claim 14 above, and further in view of Kohli (US 2013/0047671 – hereinafter Kohli).
Regarding claim 25, as discussed in the rejection of claim 14 above, Pub’159 discloses a glass delivery system comprising a forming body form a glass ribbon.  Pub’159 fails to disclose a forming body comprising at least one pair of forming rolls.  However, Kohli (Fig. 1 and [0024]) discloses a process comprising a forming body (24) similar to the forming body of Pub’159, and discloses it is known in the art to provide for various rollers (48) to contact the ribbon along the edges to aid in drawing the ribbon.  Therefore, it would be obvious to a person having ordinary skill in the art, to include a pair of rollers (corresponding to forming rollers) for drawing/forming the glass ribbon.  
Allowable Subject Matter
Claims 17 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the apparatus of claim 14 further comprising a system comprising a sensor for detecting a shape of the redirection of the glass ribbon in communication with a speed control, wherein the sensor signals an increase or decrease to the speed control based on the shape of the redirection of the glass ribbon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An et al. (US 2010/0051817) discloses [0005]) sensors for determining shape of a glass sheet, but fails to disclose detecting a shape of the redirection of the glass ribbon in communication with speed control.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741